Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Amendment
This Office Action has been issued in response to RCE filed on 12/09/2021. Applicant's arguments have been carefully and fully considered and are persuasive.


Claim Status
         Claim(s) 1, 2, 4-6, 8-12, 14-16, 18-23, 26 have been considered and remain pending. Claim(s) 1, 4, 5, 7, 11, 14, 15, 17, 21 have been amended. New claim(s) 24, 25, 26 have been added. Claim(s) 3 and 13  have been cancelled. 

Per Examiner's amendment, Claim(s) 1, 11, 21 and 26 have been amended and claims 7, 17, 24 and 25 have been cancelled. 


EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

Authorization for this examiner's amendment was provided via email by attorney Dave Dagg Registration No. 37,809 on 01/25/2022.

Claim(s) 1, 11, 21 and 26 have been amended and claims 7, 17, 24 and 25 have been cancelled as follows:

1.  	(Currently Amended)  A method for managing a storage system, comprising: 
selecting a target storage device from multiple storage devices associated with the storage system in response to a respective wear degree of each one of the multiple storage devices being higher than a first predetermined threshold, wherein selecting the target storage device from the multiple storage devices comprises selecting a storage device having a highest wear degree among the multiple storage devices as the target storage device; 
regarding multiple extents in storage devices in the multiple storage devices other than the target storage device, determining a respective access load of each individual one of the multiple extents at least in part based on a frequency at which writes were performed to each one of the extents 

moving data in the source extent to the target storage device, 
wherein moving data in the source extent to the target storage device comprises: in response to no free extent existing in the target storage device, 
determining access loads of multiple extents in the target storage device, 
selecting, from among the multiple extents in the target storage device, a destination extent having i) a lowest access load among the multiple extents in the target storage device, and ii) an access load that is lower than an access load of the source extent, and swapping data in the source extent and the destination extent.  

11.  	(Currently Amended)  An apparatus for managing a storage system, comprising:
at least one processor;
a volatile memory; and
a memory coupled to the at least one processor and having instructions stored thereon, the instructions, when executed by the at least one processor, causing the apparatus to perform acts comprising:
selecting a target storage device from multiple storage devices associated with the storage system in response to a respective wear degree of each one of the multiple storage devices being higher than a first predetermined threshold, wherein selecting the target storage device from the multiple storage devices comprises selecting a storage 
regarding multiple extents in storage devices in the multiple storage devices other than the target storage device, determining a respective access load of each individual one of the multiple extents at least in part based on a frequency at which writes were performed to each one of the extents
selecting a source extent from multiple extents residing on storage devices in the multiple storage devices other than the target storage device, on the basis of the respective access loads of each individual one of the multiple extents; and 
moving data in the source extent to the target storage device, 
wherein moving data in the source extent to the target storage device comprises: in response to no free extent existing in the target storage device, 
determining access loads of multiple extents in the target storage device, 
selecting, from among the multiple extents in the target storage device, a destination extent having i) a lowest access load among the multiple extents in the target storage device, and ii) an access load that is lower than an access load of the source extent, and swapping data in the source extent and the destination extent.  

21.  	(Currently Amended)  A computer program product having a non-transitory computer readable medium which stores a set of instructions to manage a storage system; the set of instructions, when carried out by computerized circuitry, causing the computerized circuitry to perform a method of: 

regarding multiple extents in storage devices in the multiple storage devices other than the target storage device, determining a respective access load of each individual one of the multiple extents at least in part based on a frequency at which writes were performed to each one of the extents
selecting a source extent from multiple extents residing on the storage devices in the multiple storage devices other than the target storage device, on the basis of the respective access loads of the individual ones of the multiple extents; and 
moving data in the source extent to the target storage device, 
wherein moving data in the source extent to the target storage device comprises: in response to no free extent existing in the target storage device, 
determining access loads of multiple extents in the target storage device, 
selecting, from among the multiple extents in the target storage device, a destination extent having i) a lowest access load among the multiple extents in the target storage device, and ii) an access load that is lower than an access load of the source extent, and swapping data in the source extent and the destination extent.  

7.  	(Cancelled)
17.  	(Cancelled)  

25.  	(Cancelled)  

26.	(Currently Amended) The method of claim 1 [[25]], wherein moving data in the source extent to the target storage device further comprises: further in response to no free extent existing in the target storage device, determining whether any extent among the multiple extents in the target storage device has an access load that is lower than the access load of the source extent, and in response to determining that no extent among the multiple extents in the target storage device has an access load that is lower than the access load of the source extent, terminating without moving any data in the source extent to the target storage device.


Allowable Subject Matter

Per the instant Office Action, Claims 1, 2, 4-6, 8-12, 14-16, 18-23, 26 are considered as allowable subject matter. After careful consideration, examination, and search of the claimed invention, and taking claim 1 as exemplary, prior art was not found to teach the amended limitation to the independent claims " wherein selecting the target storage device from the multiple storage devices comprises selecting a storage device having a highest wear degree among the multiple storage devices as the target storage device; regarding multiple extents in storage devices in the multiple storage devices other than the target storage device, determining a respective access load of each individual one of the multiple extents at least in part based on a frequency at which writes were performed to each one of the extents over a past period of time; selecting a source extent from multiple extents residing on the storage devices in the multiple storage devices other than the target storage device, on the basis of the respective wherein moving data in the source extent to the target storage device comprises: in response to no free extent existing in the target storage device, determining access loads of multiple extents in the target storage device, selecting, from among the multiple extents in the target storage device, a destination extent having i) a lowest access load among the multiple extents in the target storage device, and ii) an access load that is lower than an access load of the source extent, and swapping data in the source extent and the destination extent.”

The following is an examiner's statement of reasons for allowance:

The reasons for allowance of Claim 1 is that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a storage system comprising: 
“ … selecting a target storage device from multiple storage devices associated with the storage system in response to a respective wear degree of each one of the multiple storage devices being higher than a first predetermined threshold, wherein selecting the target storage device from the multiple storage devices comprises selecting a storage device having a highest wear degree among the multiple storage devices as the target storage device; regarding multiple extents in storage devices in the multiple storage devices other than the target storage device, determining a respective access load of each individual one of the multiple extents at least in part based on a frequency at which writes were performed to each one of the extents over a past period of time; 

moving data in the source extent to the target storage device, 
wherein moving data in the source extent to the target storage device comprises: in response to no free extent existing in the target storage device, 
determining access loads of multiple extents in the target storage device, 
selecting, from among the multiple extents in the target storage device, a destination extent having i) a lowest access load among the multiple extents in the target storage device, and ii) an access load that is lower than an access load of the source extent, and swapping data in the source extent and the destination extent.”

The reasons for allowance of Claim 11 is that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a storage system comprising: 
“ … selecting a target storage device from multiple storage devices associated with the storage system in response to a respective wear degree of each one of the multiple storage devices being higher than a first predetermined threshold, wherein selecting the target storage device from the multiple storage devices comprises selecting a storage device having a highest wear degree among the multiple storage devices as the target storage device; regarding multiple extents in storage devices in the multiple storage devices other than the target storage device, determining a respective access load of 
selecting a source extent from multiple extents residing on storage devices in the multiple storage devices other than the target storage device, on the basis of the respective access loads of each individual one of the multiple extents; and 
moving data in the source extent to the target storage device, 
wherein moving data in the source extent to the target storage device comprises: in response to no free extent existing in the target storage device, 
determining access loads of multiple extents in the target storage device, 
selecting, from among the multiple extents in the target storage device, a destination extent having i) a lowest access load among the multiple extents in the target storage device, and ii) an access load that is lower than an access load of the source extent, and swapping data in the source extent and the destination extent.”

The reasons for allowance of Claim 21 is that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a storage system comprising: 
“ … selecting a target storage device from multiple storage devices associated with the storage system in response to a respective wear degree of each one of the multiple storage devices being higher than a first predetermined threshold, wherein selecting the target storage device from the multiple storage devices comprises selecting a storage device having a highest wear degree among the multiple storage devices as the target storage device; regarding multiple extents in storage devices in the multiple storage 
selecting a source extent from multiple extents residing on the storage devices in the multiple storage devices other than the target storage device, on the basis of the respective access loads of the individual ones of the multiple extents; and 
moving data in the source extent to the target storage device, 
wherein moving data in the source extent to the target storage device comprises: in response to no free extent existing in the target storage device, 
determining access loads of multiple extents in the target storage device, 
selecting, from among the multiple extents in the target storage device, a destination extent having i) a lowest access load among the multiple extents in the target storage device, and ii) an access load that is lower than an access load of the source extent, and swapping data in the source extent and the destination extent.”

As dependent claims  2, 4-6, 8-10, 12, 14-16, 18-20, 22, 23, 26 depend from an allowable base claim; they are at least allowable for the same reasons as noted supra.

The prior art made of record, neither anticipates nor renders obvious the above
recited combinations for at least the reasons specified.

Gong (U.S. Publication Number 2017/0147242) teaches about teaches about the sequencing of multiple storage devices based on degrees of wear of each one of the supra.

Piszczek (U.S. Patent Number 9,652,160)  teaches about discloses data migration to and from PDEs (Physical Device Extents) where data distribution is dynamically changed in an uneven manner based on I/O activity or usage pattern and remaining health of NVM devices but fails to teach said limitation noted supra.


Response to Arguments

Applicant's arguments filed on 12/09/2021 have been carefully and fully considered. As noted supra the case is in condition for allowance.







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHILBA O PUCHE whose telephone number is (571)272-9163. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 07519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAHILBA O PUCHE/Examiner, Art Unit 2132                                                                                                                                                                                                        03/01/2022